61 Ill. App. 2d 326 (1965)
210 N.E.2d 331
People of the State of Illinois, Plaintiff-Appellee,
v.
James Ezell, Defendant-Appellant.
Gen. No. 49,722.
Illinois Appellate Court  First District, Second Division.
June 15, 1965.
R. Eugene Pincham and Charles B. Evins, of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Joseph A. Malek, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment reversed.
Not to be published in full.